Citation Nr: 9905891	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  98-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to reimbursement for or payment of the expense of 
unauthorized medical services rendered on December 29, 1992.

(The issue of entitlement to a rating in excess of 30 percent 
for post-traumatic stress disorder is the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 through 
April 1946.  His awards and decorations included the Combat 
Infantryman Badge and Silver Star Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1993 decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Indianapolis, 
Indiana.  


FINDING OF FACT

On December 29, 1992, the veteran received private medical 
care, which was not previously authorized, for non-service-
connected eye disability; no medical emergency existed at the 
time of the treatment and delay of treatment would not have 
been hazardous to the veteran's life or health; these facts 
are not in dispute.


CONCLUSION OF LAW

The requirements for entitlement to reimbursement for or 
payment of the expense of unauthorized medical services 
rendered on December 29, 1992, is without legal merit.  38 
U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1998); 
Sabonis v. Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks reimbursement for eye care rendered on 
December 29, 1992 by a private physician, Ted Borodofsky, 
M.D.  He believes that VA should pay for this treatment 
because the treatment was for his service-connected eye 
disability.  Service connection is currently in effect for 
pterygium of the right eye.  Whether the treatment rendered 
on December 29, 1992, was in fact for the service-connected 
right eye disability need not be decided by the Board.  The 
record reflects that the treatment on that date was routine; 
it was not rendered in a medical emergency.  There is simply 
no indication that delay of treatment for appropriate 
authorization would have been hazardous to the veteran's life 
or health.  Therefore, the veteran is not entitled to 
reimbursement for or payment of the expenses of such 
treatment.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (1998).  Since the pertinent facts in this case are 
not in dispute and the law is dispositive, the veteran's 
claim must be denied because it is without legal merit.


ORDER

Entitlement to reimbursement for or payment of the expense of 
unauthorized medical services rendered on December 29, 1992, 
is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

